OPINION OF THE COURT
Per Curiam:
Tried for assault with intent to commit murder in violation of Article 134, Uniform Code of Military Justice, 10 USC §934, the appellant, by exceptions and substitutions, pleaded guilty to and was convicted of the lesser included offense of assault with a means likely to produce grievous bodily harm, which is a violation of Article 128(b)(1), UCMJ, 10 USC § 928(b)(1). The post-trial review, however, after setting forth a brief synopsis of the offense charged, only notes the pleas and findings as "G/with exceptions.” Nowhere is there any clear statement or indication that the findings related to a far less serious offense. Because of this omission, there is more than a fair risk that the convening authority was misled to the prejudice of appellant. United States v Boyd, 23 USCMA 90, 48 CMR 598 (1974). Consequently, the decision of the Court of Military Review is reversed. A new review and action by the convening authority is ordered.
Judge Quinn did not participate in the decision of this case.